Citation Nr: 1725211	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  08-27 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cardiac disorder.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1970 to April 1972.  He subsequently was a member of the National Guard from June 1973 to June 1975 and again from April 1976 to April 1977, when he was discharged for absence from military duty.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina in which the Veteran's claim of entitlement to service connection for a heart condition was denied.  In February 2008 the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in July 2008.  The Veteran filed a Substantive Appeal (VA Form 9) in August 2008 and requested a Board hearing. 

The Veteran was provided with a travel Board hearing in May 2011.  In September 2011 and July 2014, the Board remanded this case for additional development.

The Veteran was notified by letter in October 2015 that the individual who conducted his hearing in May 2011 was not available to participate in the Board's decision.  The Veteran was offered an opportunity to testify at a different hearing, and informed that if he did not reply that it would be assumed that he did not want an additional hearing.  The Veteran responded that he wanted another Board hearing, so the Board remanded this case again in January 2016 in order to provide the Veteran with a new Board hearing.  The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2016.  A transcript of this hearing has been associated with the Veteran's electronic claims file. 

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

FINDING OF FACT

The Veteran's cardiac disorder did not manifest during, or as a result of active military service.


CONCLUSION OF LAW

The criteria for service connection for cardiac disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a letter sent in July 2007, prior to the RO's initial unfavorable decision.  The letter advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary. 38 U.S.C.A § 5103A (West 2014); 38 C.F.R. §3.159 (2016).  Here, the Veteran's service treatment records and post-service VA examination reports are now a part of the claims file.  The Board finds that the December 2011 and February 2015 VA medical examinations are adequate because they include consideration of an accurate history and have opinions that are definitive and supported by rationales.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Lastly, the Board finds that there has been substantial compliance with the prior Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110 (West 2014); 38 C.F.R. 3.303(a) (2016).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic disease during service or an applicable presumption period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim. See 38 C.F.R. §3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology after service may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Continuity of symptomatology applies only to the diseases explicitly recognized in 38 U.S.C.A. § 1101 as "chronic."  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The theory of continuity of symptomatology does not apply to this case, as the Veteran's cardiac disorder is not listed as a "chronic" disease. See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. §3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F. 3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzalez v. West, 218 F. 3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Background

The Veteran contends that he has a cardiac disorder that is due to his military service.  Specifically, the Veteran claims that he first exhibited cardiac symptoms while in service, even though he was not diagnosed with a disorder until many years after service.

The Veteran's service treatment records (STRs) include an induction examination to the Army from March 1970 indicating "Normal" for "Heart (thrust, size, rhythm, sounds)."  In a March 1971 report of medical history, the Veteran checked "No" for "Pain or pressure in chest," and "Palpitation or pounding heart."  Chest x-rays from May 1971 and March 1972 were noted to be normal.  The Veteran's separation examination from the Army in March 1972 also noted "Normal" for "Heart (thrust, size, rhythm, sounds)."  Additionally, an enlistment examination into the National Guard from June 1973 had "Normal" checked for "Heart (thrust, size, rhythm, sounds)," with an accompanying report from the Veteran that "I am in good health," and "No" checked for "Pain or pressure in chest," "Palpitation or pounding heart," and "Heart trouble."

The Veteran's post-service treatment records show that he first sought medical attention from the VA in November 1982 for weak spells and tightness in his chest.  VA medical treatment records show a diagnosis for cardiac arrhythmia in June 1989.
In July 1996, the Veteran was provided a general examination by the VA.  The examiner noted the Veteran's history of "spells."  The Veteran reported episodes of sweating profusely with a grabbing type of pain in the mid chest area with a generalized weakness.  He reported that the episodes dated as far back as 1970-1971 at which time he had just arrived overseas, and was placing his duffle bag in the barracks when he had an episode of diffuse sweating with a funny, grabbing feeling in his chest. The examiner diagnosed the Veteran with supraventricular tachycardia with intermittent bradycardia.  

The Veteran was diagnosed with atrial fibrillation (AF), duration unknown at a VA medical center in November 2004.  The Veteran's medical records from that time also indicate that the Veteran had atypical chest pain, smoked, and had untreated hypertension.

The Veteran was provided with another VA examination in December 2011.  The examiner diagnosed the Veteran with supraventricular arrhythmia.  The examiner noted constant AF with unknown etiology.  He added that there was evidence of left ventricular hypertrophy documented in a March 2008 echocardiogram.   The examiner also noted that an EKG from November 2011 showed arrhythmia with AF, VR 78.  Also noted was an angiogram from May 2009 showing luminal irregularities, with no significant obstruction.  The examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that the Veteran was evaluated on numerous occasions both during and after his military career, and EKGs from 1972, 1984, 1986, and 1987 all show normal sinus rhythm with early repolarization.  An echocardiogram from 1987 showed normal ejection fraction, wall motion, and thickness. A Thallium stress test from 1985 was normal.  A Holter monitor in November 1987 and January 1990 both showed normal sinus rhythm with normal numbers of PVCs and APCs.  The examiner noted that the Veteran's first documented AF was an EKG in 2004, adding that there is no mention of irregular cardiac rhythm during treatment notes and no evidence in the C-file until after 2000.  The examiner opined that given the exhaustive evaluations performed by both the military and by the VHA, it is exceedingly unlikely that the Veteran's cardiac symptoms are related to his military symptoms.  He added that it appears that the Veteran's symptoms are non-cardiac "palpitations" and his "falling out" due to somewhat understandable concern over the sensations in his chest in spite of medical reassurances.

A VA medical opinion was most recently provided in February 2015.  After a thorough review of the Veteran's medical history, the examiner concluded that the Veteran's claimed condition of a heart disorder, currently diagnosed as AF, unknown etiology and supraventricular arrhythmia, with LVH by echocardiogram in March 2008 and luminal irregularities but no significant obstruction of the coronary arteries on angiogram in May 2009, was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the rationale that a review of the Veteran's STRs do not contain any evaluations related to heart disease.  The examiner acknowledged the Veteran's lay statements that his "spells" date back to his active duty and that the Veteran is now in sustained AF.  In response to the question of whether the Veteran was manifesting a dysrhythmia that progressed to his current sustained AF when he was having "spells" in service, the examiner pointed to medical literature that identifies predisposing factors to AF.  The examiner reasoned that medical literature indicates that the most common clinical diagnoses associated with AF are hypertension, coronary artery disease, and valvular heart disease.  The examiner added that the Veteran has been diagnosed with hypertension, but not until more than one year after service.  In summary, the examiner noted that the Veteran entered military service without evidence of a pre-existing heart disorder.  The Veteran was not evaluated for a heart disorder while in active military service.  After leaving military service, the Veteran presented with heart related symptoms to the VA as early as 1982, more than a year after leaving military service.  The examiner noted that the Veteran was diagnosed with AF in 2004.  Additionally, the examiner noted that the Veteran has hypertension, a clinical diagnosis commonly associated with atrial fibrillation.  He concluded that it is his medical opinion that it is less likely than not that the Veteran's claimed heart disorder was incurred in or caused by the claimed in-service injury, event, or illness.



Analysis

As an initial matter, the Board notes that the Veteran has been diagnosed with a cardiac disorder, to include currently diagnosed AF, unknown etiology and supraventricular arrhythmia, with LVH by echocardiogram in March 2008 and luminal irregularities but no significant obstruction of the coronary arteries on angiogram in May 2009.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, and evidence of a nexus between the claimed in-service disease or injury and the present disability.

The Veteran's STRs are silent for any complaints, treatment, or diagnosis of a cardiac disorder.  His induction and separation examinations for the Army in March 1970 and March 1972, respectively, show normal findings for any heart-related issues.  Additionally, chest x-rays performed in May 1971 and March 1972 show normal findings.  The Veteran first reported for treatment at a VA medical center for symptoms related to a cardiac disorder in November 1982, several years after his separation from service in the National Guard in April 1977.

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran has alleged continuous "spells" or episodes of cardiac symptoms since service, but the Veteran's STRs are silent for any heart condition while in service.

The Veteran contends that his cardiac disorder is directly related to his military service, but the Board finds that his opinion has little probative weight.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is certainly competent to report symptoms believed to be attributable to a cardiac disorder.  However, the diagnosis of a cardiac condition and the etiology of a cardiac disorder that has a documented onset many years after service is a complex medical question because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship and it may be due to many different causes.  The Veteran in this case has not been shown by the evidence of record to have medical training or skills necessary to make this determination.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).
 
Based on the VA examinations discussed above, the Board finds that service connection is not warranted for a cardiac disorder.  Although the Veteran has been diagnosed with a cardiac disorder, there is no probative evidence that shows that the cardiac disorder occurred in service.  The STRs show normal findings for the heart and contain normal chest x-ray results despite assertions from the Veteran that symptoms experienced in service were evidence of early manifestations of the heart condition he was diagnosed with years after service.  After thoroughly reviewing the Veteran's service records, both the December 2011 and February 2015 VA examiners provided negative nexus opinions, stating that the Veteran's cardiac disorder was not incurred in or caused by service, supported by adequate rationales.  The examiners noted the Veteran's medical history and lay statements regarding the onset of his symptoms, but found that the absence of any complaints, symptoms, or a diagnosis related to a cardiac disorder in service, as well as the first documented treatment for such disorder having been many years after separation from service, combined with the Veteran's diagnosed hypertension that make him predisposed to a cardiac disorder ultimately led to a conclusion that the Veteran's cardiac disorder is not related to his service.  The Board finds that the VA examiner's opinions are highly probative, especially given the lack of any medical evidence to the contrary.

The preponderance of the evidence is against the claim for service connection for a cardiac disorder and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a cardiac disorder is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


